
	

114 HR 1835 IH: Air Traffic Controller Reform and Employee Stock Ownership Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1835
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish an employee stock ownership plan for air traffic control personnel.
	
	
 1.Short titleThis Act may be cited as the Air Traffic Controller Reform and Employee Stock Ownership Act of 2015. 2.Transfer to a private corporation (a)In generalIn accordance with the plan described in section 4, the Secretary shall transfer air traffic control personnel to a corporation giving such personnel employee stock ownership in such corporation. The Secretary shall determine when such personnel shall be transferred, but in no case later than 1 year after the date of enactment of this Act, and what if any property used for air traffic control services of the Federal Aviation Administration shall be transferred to a corporation.
 (b)ConsultationBefore transferring any personnel to the corporation, the Secretary shall consult with— (1)the organization representing the largest number of air traffic controllers on such proposed transfer;
 (2)pilots; (3)representatives from passenger commercial airlines; and
 (4)representatives from commercial airlines. (c)Benefits for air traffic control personnelThe Secretary shall coordinate with the Director of the Office of Personnel Management in the transfer of air traffic control personnel to the corporation, including any necessary reduction in force actions and severance benefits that may be necessary to carry out this Act.
			3.Requirements for the corporation
 (a)In generalA corporation shall be considered to satisfy the requirements of this section if such corporation— (1)is incorporated under the laws of a State;
 (2)is not a department, agency, or establishment of the United States; (3)issues securities in a manner consistent with subsection (b); and
 (4)satisfies such other requirements as the Secretary may by regulation prescribe in order to carry out the purposes of this Act.
 (b)SecuritiesAny securities issued by the corporation, during the 1-year period beginning on the date of the enactment of this Act, shall be issued in a manner to be determined by the Secretary.
			4.Transfer plan; determination by the Secretary
 (a)Transfer planNot later than the 60th day after the date on which a corporation first satisfies the requirements of section 3, as determined under subsection (b), the Secretary shall, in conformance with the requirements of section 2, transmit to Congress—
 (1)a comprehensive plan providing for the orderly transfer of all property subject to this Act, including a timetable under which such transfer is completed not later than 180 days after the date on which such corporation first satisfies such requirements; and
 (2)such recommendations for legislation as the Secretary considers necessary in order to carry out the plan described in paragraph (1), including recommendations for the repeal or modification of appropriate Federal statutes.
 (b)Determination by the SecretaryThe Secretary shall, for purposes of this section, determine the date on which a corporation first satisfies the requirements of section 3.
 (c)Retention of senior managementThe Secretary shall determine who of senior management in air traffic control services shall continue at the Federal Aviation Administration after such transfer takes place, not to exceed 1 percent of the total number of air traffic control personnel employed at the FAA on the day before the date of enactment of this Act.
 5.DefinitionsFor purposes of this Act— (1)the term air traffic control personnel means not less than 95 percent employees of the Federal Aviation Administration working in the area of air traffic control on the day before the date of enactment of this Act;
 (2)the term FAA means the Federal Aviation Administration; (3)the term property, when used with respect to air traffic control services, means all assets and rights, and all liabilities and obligations, of the FAA;
 (4)the term Secretary means the Secretary of Transportation; and (5)the term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico.
			
